Title: From Thomas Jefferson to Albert Gallatin, 7 August 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello Aug. 7. 04.
               
               I inclose you the letters of Bishp. Madison recommending Samuel Travis as mate of a revenue cutter vice Parish resigned, and mr Nicholas’s in concurrence. the young man called on me, seems to be about 24. or 25. is personally unknown to me, but his family well known. his father was a man of property, near Williamsburg, long a representative in the legislature, and a super-zealous republican during the war; much entrusted by the state in whatever concerned it’s then naval affairs. as to himself I have a perfect reliance in the candor of all Bishop Madison’s recommendations, and am therefore disposed in his favor if you know no one better entitled. in this I will do whatever you think best. Affectionate salutations & respect.
               
                  
                     Th: Jefferson
                  
               
            